Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Floyd E. Canfield on Dec 27, 2021.

Please amend the claim 8 as follows:
8. (Currently Amended) A computer readable storage device, wherein a program instruction for generating a volume foliation is stored in [[the]] a storage medium; and when the program instructions executed by the processor, a computer is caused to execute the method according to claim 1.


Allowable Subject Matter
Claims 1-8 are allowed.  
the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 1, the claimed:  constructing an initial mapping fo:(T, g)->(Gr, h) from a tetrahedral mesh T to a metric graph Gr in a process of extending a topological disk Dk into a solid cylinder Ck, wherein a cylinder Ck∈T is mapped to an edge ex∈G, and the upper and lower surfaces of a cylindrical surface are correspondingly mapped to nodes in the metric graph (Gr, h); evolving the initial mapping into a generalized harmonic map by n iterative mappings, wherein n=1, 2, ... k+1; and obtaining a volume foliation of the tetrahedral mesh T from preimages of all nodes of the metric graph (Gr, h) and points on edges of the metric graph (Gr, h) under the generalized harmonic map f in combination with the other claimed features.


Related Prior Art
Lei et al. NPL Document titled, "Quadrilateral and hexahedral mesh generation based on surface foliation theory I": Lei teaches of several of the claimed features that are recited in claim 1 in the present invention.  For example, Lei makes mention of a genus-zero mesh in section 1.3.1 and Lei teaches of constructing a pants decomposition graph in section 5.1, 1st paragraph.  Lei also teaches of performing the surface cylindrical decomposition in the 3rd paragraph in the abstract.  It is noted however there are differences between the claimed invention as recited in claim 1 in the present invention and Lei.  One difference is that Lei is silent with regards to the claimed "generalized harmonic map".  In addition, Lei does not teach of 

Lei et al. NPL Document titled, "Quadrilateral and hexahedral mesh generation based on surface foliation theory II": In this document, Lei teaches of providing a theoretical foundation for structured hex-meshing based on foliations (highlights section above the abstract).  Lei teaches of using cylindrical decomposition graph in section 1.1, 3rd paragraph.  In addition, Lei teaches of using harmonic map in section 1.2, 1st paragraph.  Lei in section 1, 1st paragraph indicates that their system is directed towards hexahedral meshes rather than tetrahedron meshes.  Lei in section 5.2, describes a hexahedral mesh creation process that uses tetrahedral meshes in one of the steps (in figure 17 of Lei).  While Lei teaches of using tetrahedral meshes for one of the steps in creating the hexahedral meshes, Lei does not go into the specific details as recited in the 2nd and 4th steps in claim 1 in the present invention.  In particular, Lei does not explicitly recite: “constructing an initial mapping fo:(T, g)->(Gr, h) from a tetrahedral mesh T to a metric graph Gr in a process of extending a topological disk Dk into a solid cylinder Ck, wherein a cylinder Ck∈T is mapped to an edge ex∈G, and the upper and lower surfaces of a cylindrical surface are correspondingly mapped to nodes in the metric graph (Gr, h)” and Lei does not explicitly recite “obtaining a volume foliation of the tetrahedral mesh T from preimages of all nodes of the metric graph (Gr, h) and points on edges of the metric graph (Gr, h) under the generalized harmonic map f” as recited in the 2nd and 4th steps in claim 1 in the present invention.

Zheng et al. NPL Document titled, "Surface Registration via Foliation": Zheng teaches of performing a surface foliation that decomposes the surface into a family of non-intersecting loops where each loop is called a leaf (Zheng in section 1.1, 1st paragraph).  In addition, Zheng performs a mapping from the foliation to a corresponding graph and this process makes up a generalized harmonic map (section 1.1, 2nd and 3rd paragraphs).  While Zheng teaches of these features, the claimed invention of claim 1 in the present invention differs from the system described by Zheng in at least a couple different aspects.  First, the system of Zheng is primarily directed towards foliation theory for surface registration (2nd to last paragraph in section 1.1 of Zheng) while the present invention is directed towards obtaining a volume foliation from a tetrahedral mesh using preimages of the nodes and edges of the metric graph under the generalized harmonic mappings.  Zheng differs from the claimed invention of claim 1 because Zheng makes no mention of tetrahedral meshes.  The claimed invention in the present invention constructs an initial mapping from the tetrahedral mesh to a metric graph (claim 1, 2nd step) and later obtains the volume foliation of the tetrahedral mesh (claim 1, 4th step).  

Lakshmanan et al. (Pub No. US 2010/0328311 A1): Lakshmanan teaches of computing independent discrete harmonic one-forms on a surface in order to apply a global parameterization (paragraph [0014] in Lakshmanan).  While Lakshmanan makes mention of computing these harmonic one-forms, these are different from the “generalized harmonic th step in the claim 1 in the present invention.

Chuang et al. (Pub No. US 2018/0012407 A1): Chuang teaches of determining synthetic meshes (Chuang in figure 1 and in [0006]) and Chuang teaches of fitting tetrahedral meshes onto some of the input frames according to [0085].  Chuang also teaches of iteratively finding a harmonic mapping as well in paragraph [0109].  While Chuang teaches of these features, Chuang is silent with regards to the claimed constructs an initial mapping from the tetrahedral mesh to a metric graph where a cylinder is mapped to an edge and the upper and lower surfaces of the cylindrical surface correspond to mapped nodes in the metric graph as recited in the 2nd step of claim 1 in the present invention.  Chuang is also silent with regards to the claimed “constructing a pants decomposition graph” as recited in claim 1 in the present invention.

Si - NPL Document titled, "TetGen, a Delaunay-Based Quality Tetrahedral Mesh Generator": Si is primarily directed towards the generation of tetrahedral meshes (Si in the abstract, 1st paragraph).  Si generates the tetrahedral mesh by starting with a Delaunay triangulation and then using a constrained mesh generation, and then finally a quality mesh generation step (Please see Si in section 3.2, 1st paragraph and in figure 2).  While Si is able to generate a tetrahedral mesh for a given input object model, Si's technique to generate the 

Wen et al. - NPL Document titled, "Brain Morphometry Analysis with Surface Foliation Theory": Wen teaches of using topological cylinders, a pants decomposition graph and surface foliation (abstract of Wen).  In addition, Wen in section III teaches of using harmonic maps as well in the portion tiled "Harmonic Map" in section III as well.  It is noted however that while Wen teaches of these features, Wen is silent with regards to the claimed tetrahedral mesh in which volume foliation is obtained using the nodes from the metric graph (as recited in claim 1 in the present invention).  In contrast, Wen briefly teaches of a using a triangular mesh in the "Pants Decomposition" portion of section III.  Further, Wen’s triangular mesh appears to be a surface mesh which does not define volume and internal volume of objects as is done with tetrahedral meshes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612